DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s RCE filed on 03/01/2021.  In virtue of this filing, claims 1-10 are currently presented in the instant application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021 and 03/02/2021 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 03/20/2020 has been considered by Examiner and made of record in the application file.
REASONS FOR ALLOWANCE
Claims 1-10 are allowed over the prior art of record.


The following is an examiner’s statement of reasons for allowance: 
Toncich et al. (U.S. Pub. No.: 2002/0163400) teaches a multiplexer comprises a common terminal; a first input/output terminal; a second input/output terminal; a plurality of filters connected to the common terminal, the plurality of filters including a first filter and a second filter, wherein: the first filter has a first pass band and is formed from at 
Taniguchi et al. (U.S. Pub. No.: 2004/0227586) teaches a multiplexer comprises a common terminal; a first input/output terminal; a second input/output terminal; a plurality of filters connected to the common terminal, the plurality of filters including a first filter and a second filter, wherein: the first filter has a first pass band and is formed from at least one surface acoustic wave resonator arranged between the common terminal and the first input/output terminal, and the second filter has a second pass band and is connected between the common terminal and the second input/output terminal, the second pass band having a higher frequency than the first pass band.
Suzuki et al. (U.S. Pub. No.: 2003/0111931) teaches a multiplexer comprises a common terminal; a first input/output terminal; a second input/output terminal; a plurality of filters connected to the common terminal, the plurality of filters including a first filter and a second filter, wherein: the first filter has a first pass band and is formed from at least one surface acoustic wave resonator arranged between the common terminal and the first input/output terminal, and the second filter has a second pass band and is connected between the common terminal and the second input/output terminal, the second pass band having a higher frequency than the first pass band.
However, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest a capacitor that is serially arranged on a path between the common terminal and the first filter and that is configured to compensate for bulk wave .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/TUAN PHAM/           Primary Examiner, Art Unit 2649